Title: To James Madison from Daniel Clark, 13 May 1803
From: Clark, Daniel
To: Madison, James



(confidential)
Sir
New Orleans 13 May 1803
The Marquis de Casa Calvo who is one of the Commissioners named for delivering up this Colony to the French arrived here the 10th. Inst. I have learned from him that Spain does not intend putting France in possession of any thing East of the Mississippi but the Island of Orleans, so that the Strip of territory included between the Ibberville & the 31st. degree of Latitude will be for the present a barrier between our states & France. The Prefect has not yet the least idea of this, as he, as well as the Capt General imagine that they are to take possession on the latters arrival of all the Country as far Eastward as the River Perdido, and every where between it and the Boundary Line of the U. S. This will infallibly cause some trouble & confusion as I fear the French will be for taking immediate possession by Force, if their wishes cannot be otherwise accomplished. The Marquis has not strength enough to oppose them efficaciously, however inclined to do it. Should this point contrary to my expectations be settled amicably, another still more difficult will remain, viz to settle the Boundary of the Province in its whole Length to the Westward, which has never yet been defined. Should any difficulties occur between the Parties, could any advantage be taken of them for ourselves? I am promised a sight of the Royal Orders & secret Instructions to the Commissioners, the Contents of which I shall advise you of. After the delivery of New Orleans the Marquis de Casa Calvo is to determine in conjunction with the French Commissioner every thing respecting Limits, a Work which neither he or any body else can ever hope to see brought to a Conclusion. I have the Honor to remain Sir Your most obedient & most humble Servt.
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1); duplicate (ibid.).


